FILED

UNITED STATES DISTRICT COURT APR l 7 Z{]ll|

FOR THE DISTRICT OF COLUl\/IBIA G|erk, U.S. District & Bankruptr;y
Courts for tha D|strict of Co|umbia

Deborah Nelson-Searnster,
Plaintiff,
v. civil Acii@n N@. / q' E{Ff_§'

President Barack Obama et al.,

Defendants.

\_/\_,/\_J\_/\J\./\_/\_/\_/\.,/

MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed informer pcruperz`s. The Court will grant plaintiffs application to proceed informal
pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is Wanting).

Plaintiff is a resident of Gary, Indiana. She sues President Baracl< Obama and the White
House Administration for failing to investigate her claims that her civil and constitutional rights
have been violated since l\/iarch 2009 "to present date." Compl. at 4. The United States
Attorney General has absolute discretion in deciding whether to investigate claims for possible
criminal or civil prosecution. As a general rule applicable to the circumstances of this case, such
decisions are not subject to judicial review. Shoshone-Bannock Trz`bes' v. Rerzo, 56 F.3d 1476,
1480-81 (D.C. Cir. 1995); see accord Wz`ghlman-Cervante,s' v. Mueller, 750 F. Supp. 2d 76, 81

(D.D.C. 20]0) (citing cases); Marfinez v. U.S., 587 F. Supp. 2d 245, 248-49 (D.D.C. 2008)

(same). Hence, this case will be dismissed A separate Order accompanies this Memorandum

Opinion.

      

/;  awpa/aa

5 ,,, nited S.t'ate i'stri tludge/
Date: April,.”_`_/ ,2014